DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-10 are pending:
		Claims 1-10 are rejected. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN202010249879 on 04/01/2020.
Claim Objections
Claims 1-10 are objected to because of the following informalities:
	Claim 1 recites “for subsequent internal pollution control”; consider rephrasing to – for internal pollution control – for clarity purposes.  
	Claim 1 recites “the pollution level”; consider rephrasing to – a pollution level – for clarity purposes. It is understood from the claims that the lake inherently has a pollution level. 
	Claim 1 recites “the sludge”, “the surface-layer sludge”, “the sediment”; consider rephrasing to be consistent with other claim language. It is understood from the claims that the sludge, the surface-layer sludge and the sediment are the internal pollutants.  
	Claim 1 recites “collecting pollutants and algae” and “algae inside the traps”; consider rephrasing to – collecting the internal pollutants and the algae – and – the algae inside the traps – because proper antecedent basis has provided for “internal pollutants” and “algae”. 
	Claim 5 recites “the water depth”; consider rephrasing to – the depth – for clarity and consistency with other claim language.
	Claim 6 recites “the formed traps”; consider rephrasing to – the traps – for clarity and consistency with other claim language.
	Claim 10 recites “x and y are the east-west and south-north coordinates of the lake”; consider rephrasing to – x and y are the east-west and south-north coordinates of the lake, respectively. – for clarity and consistency with other claim language.
	Dependent claims are objected due to dependency from objected claim 1. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claims are hereby rejected due to dependency from rejected claim 1. 
	Claim 1 recites “the lake bottom” and “the bottom of the lake”; there is insufficient antecedent basis for this limitation in the claim. In interest of advancing prosecution, it is interpreted that the claims require a lake and a bottom of the lake or a lake bottom.   
	Claim 1 recites “the accumulation-prone areas”; there is insufficient antecedent basis for this limitation in the claim. In interest of advancing prosecution, it is interpreted that the claims require accumulation-prone areas.  
	Claim 1 recites “removing…when the surface-layer sludge on both sides of the traps almost fills up the traps”; the term “almost” is unclear because it is unclear what “almost” is limited to therefore it is unclear when the removing step occurs. In interest of advancing prosecution, it is interpreted that there is a removing step. 
	Claim 2 recites “the convergence areas”; there is insufficient antecedent basis for this limitation in the claim. In interest of advancing prosecution, it is interpreted that the claims require convergence areas. 
	Claim 2 recites “the bottom or the peripheral of the estuary”; there is insufficient antecedent basis for this limitation in the claim. In interest of advancing prosecution, it is interpreted that the claims require a bottom or a peripheral of an estuary.
	Claim 3 recites “at the step (1), there are a plurality of high-frequency convergence points”; the term “high-frequency convergence points” is not known in the art therefore it is unclear what the claim requires. Claim 4 recites a similar limitation therefore rejected for similar reasoning. 
	Claim 4 recites “the wind speed”; there is insufficient antecedent basis for this limitation in the claim. In interest of advancing prosecution, it is interpreted that the claims require wind speed.
	Claim 4 recites “the daily average or hourly average lake current”; there is insufficient antecedent basis for this limitation in the claim. In interest of advancing prosecution, it is interpreted that the claims require a daily average or hourly average lake current. 
	Claim 4 recites “and determining the frequency and distribution of the convergence points, among which the convergence points with an annual frequency of more than 25% are high-frequency convergence points”; it is unclear how frequency and distribution convergence points are determined? Is the calculated data and three-dimensional model required for this determination? Applicant’s specification states that “[t]he calculation method of convergence points is an existing technology” however no additional information is provided regarding the existing technology or the calculation method. It is unclear how to interpret this limitation for prior art purposes. 
	Claim 4 recites “the lake flow field”; there is insufficient antecedent basis for this limitation in the claim. In interest of advancing prosecution, it is interpreted that the claims require a lake flow field. 
	Claim 4 recites “typical year”; it is unclear what the typical year is limited to. It is unclear how to interpret this limitation for prior art purposes. 
	Claim 5 recites “the wavelength”; there is insufficient antecedent basis for this limitation in the claim. In interest of advancing prosecution, it is interpreted that the claims require a wavelength. 
	Claim 5 recites “the water depth of the trap bottom is more than half of wavelength of highest one-tenth wave in the typical year”. It is unclear what the wavelength is limited to therefore it is unclear what the depth of trap is limited to. In interest of advancing prosecution, it is interpreted that the claims require a depth. 
	Claim 5 recites “the typical year”; there is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear what the typical year is limited to. It is unclear how to interpret this limitation for prior art purposes. 
	Claim 5 recites “the height difference”; there is insufficient antecedent basis for this limitation in the claim. Additionally, claim 5 recites “the height difference between the trap bottom and the lake bottom is more than 1 m”; it is unclear how the trap bottom and the lake bottom have a height difference of more than 1 m when trap bottom is located at the bottom of the lake bottom therefore said trap bottom is a part of the bottom of the lake bottom which means that there is no height difference. 
	Claim 6 recites “protecting the edges”; there is insufficient antecedent basis for this limitation in the claim. In interest of advancing prosecution, it is interpreted that the claims require protecting edges. 
	Claim 7 recites “the edge protection material”; there is insufficient antecedent basis for this limitation in the claim. In interest of advancing prosecution, it is interpreted that the claims require an edge protection material. 
	Claim 8 recites “wherein the lake is a shallow lake”; the term “shallow” renders the claim indefinite because it is a relative term. The term shallow means having little depth (Webster Dictionary, see “shallow” definition). Additionally, the term “shallow” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	Claim 9 recites “the corresponding convergence zones”; there is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear if the corresponding convergence zone refers to the convergence area recited in claim 2 or something different? In interest of advancing prosecution, it is interpreted that the limitation refers to the convergence area recited in claim 2. 
	Claim 9 recites “the length of the traps is 0.9 to 0.9 time the length of the corresponding convergence zones”; it is unclear what the length of the corresponding convergence zones are limited to therefore it is unclear what 0.6-0.9 times the length of the corresponding convergence zones is limited to thus rendering the claim indefinite. 
	Claim 9 recites “the width is 4 to 20m”; it is unclear if “the width” is referring to the width of the trap, the width of the lake or something else thus rendering the claim indefinite. In interest of advancing prosecution, it is interpreted that the claims require a width between 4 – 20m.
	Claim 10 recites “the convergence zones”; there is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear if the convergence zone refers to the convergence area recited in claim 2 or something different? In interest of advancing prosecution, it is interpreted that the limitation refers to the convergence area recited in claim 2.
	Claim 10 recites “wherein the convergence zones are zones that conform to du/dx + dv/dy < 0, where u and v are velocity components”; it is unclear if the velocity components are referring to the velocity component of the flow of the sludge or water or algae or wind velocities or a combination thereof? Additionally, it is unclear how the convergence zones “conform” to a total velocity <0, is the total velocity <0 an inherent characteristic of the convergence zones?   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5 and 8-10 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Rodriguez (US 2020/0063388).
	Regarding claim 1, Rodriguez teaches an integrated method for clearance, collection and capture of internal pollutants and algae in a surface layer of the lake bottom (“an aquatic space formed by an Open water Lake, a Spa Lake and a Water Depuration  Lake that preserve the water mass by biotransformation and mineralization that allow reducing the concentration of carbon, nitrogen and phosphorous, generating clean and transparent water”; see Abstract, lines 4-10; “accumulated sediments”; see ¶101; “concentration of carbon, nitrogen and phosphorus”; see ¶42 and ¶106; carbon, nitrogen and phosphorous are known pollutants; furthermore, as described in the background of Rodriguez, nutrients in a lake or pond produce a high proliferation of algae and when they die, organic wastes are deposited in the bottom part increasing the sediments therefore algae will also be inherently present in the sediment; see ¶8-11), wherein the method comprises the following steps: 
	(1) selecting areas where the pollution level is high (sediment accumulates at the bottom therefore the pollution level is high at the bottom), and organic or inorganic particulate matter is prone to accumulation and building deep concave traps at the bottom of the lake in the accumulation-prone areas to form a plurality of traps (the Open Water Lake (B) in Fig. 1 provides sedimentation wells; see ¶63; the wells are traps; additionally, Rodriguez teaches a sediment trap in deep areas of the Spa Lake (D) and in the Treatment Lake (C); see ¶53 and ¶93; furthermore, in Fig. 2 which references the Open Water Lake (B) shows that the sedimentation well (C) is concave) collecting pollutants and algae at the bottom of the lake (“concentration of carbon, nitrogen and phosphorus”; see ¶42 and ¶106; carbon, nitrogen and phosphorous are known pollutants; furthermore, as described in the background of Rodriguez, nutrients in a lake or pond produce a high proliferation of algae and when they die, organic wastes are deposited in the bottom part increasing the sediments therefore algae will also be inherently present in the sediment; see ¶8-11); and 
	(2) removing the sludge and algae inside traps and clearing the sediment inside traps (“[t]he accumulated sediments are manually removed”; see ¶101; sludge is inherently present in the sediment) for subsequent internal pollution control when the surface-layer sludge on both sides of the traps (i.e. Sedimentation Wells (C)) almost fills up the traps (see §112b). 
Annotated Fig. 2 of Rodriguez

    PNG
    media_image1.png
    329
    854
    media_image1.png
    Greyscale

	Regarding claim 2, Rodriguez teaches the method according to claim 1, wherein the accumulation-prone areas (see annotated Fig. 2) at the step (1) are the convergence areas of lake currents at the bottom (see annotated Fig. 2) or the peripheral areas of the estuary.  
	Regarding claim 3, Rodriguez teaches the method according to claim 1, wherein in each of the accumulation-prone areas (see annotated Fig. 2) at the step (1), there are a plurality of high-frequency convergence points (§112b) and the trap (i.e. sedimentation wells) is a straight line or a curve (the shape of the sedimentation well is curved as shown in Fig. 2) connecting the plurality of high- frequency convergence points (see §112b).  
	Regarding claim 5, Rodriguez teaches the method according to claim 1, wherein the depth of the traps is determined according to the wavelength in the accumulation-prone area, the water depth of the trap bottom is more than half of wavelength of highest one-tenth wave in the typical year (“Sedimentation Wells (C)…2m of depth”; see ¶69) and the height difference between the trap bottom and the lake bottom is more than 1 m (see §112b).  
	Regarding claim 8, Rodriguez teaches the method according to claim 1, wherein the lake is a shallow lake (shallow lake is relative term; see §112b) with a water depth of less than 6m at a normal water level (“more than 0.5m, preferably between 2 and 5 m”; see ¶62).  
	Regarding claim 9, Rodriguez teaches the method according to claim 2, wherein the length of the traps is 0.6 to 0.9 time the length of the corresponding convergence zones (i.e. convergence areas shown in annotated Fig. 2) (see §112b) (the trap inherently has a length), and the width is 4 to 20 m (“Sedimentation Wells (C) of 10 m of radius”; see ¶69; width = 2 x radius or 20 m). 
	Regarding claim 10, Rodriguez teaches the method according to claim 2, wherein the convergence zones (i.e. convergence areas shown in annotated Fig. 2) (see §112b) are zones that conform to du/dx + dv/dy < 0 (see §112b), where u and v are velocity components in an ax ay east-west direction and a south-north direction at the bottom of the lake respectively, and x and y are the east-west and south-north coordinates of the lake. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (US 2020/0063388) in view of Hu (see NPL - A vertical-compressed three-dimensional ecological model in Lake Taihu, China).
	Regarding claim 4, Rodriguez teaches the method according to claim 3.
	Rodriguez does not teach wherein the high-frequency convergence points at the step (1) are determined through the following steps: (1.1) collecting data including the wind speed, wind direction, river mouth positions entering or leaving the lake, discharge, water depth, current direction and shear stress at the lake bottom; (1.2) according to the collected data, using a three-dimensional hydraulic model to calculate the lake flow field and wind wave for typical year, analyzing calculation results of the daily average or hourly average lake current at lake bottom and determining the frequency and distribution of the convergence points, among which the convergence points with an annual frequency of more than 25% are high-frequency convergence points (see §112b).
	In a related field of endeavor, Hu teaches a vertical-compressed three-dimensional ecological model in Lake Taihu, China (see Entire Abstract) comprising the steps of collecting data (see §3.1 Time) and using a three-dimensional model (see §3.1 Time and) based on collected data (the model has integrated the hydrodynamic; see §5. Conclusion). Hu further discloses the steps of analyzing calculation results (see data comparisons in Figs. 14-17). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Rodriguez by incorporating the steps of collecting data and using a three-dimensional hydraulic model based on collected data as disclosed by Hu because said model provides the benefit of predicting and stimulating changes in water quality and nutrient cycling (Hu, see § 5. Conclusion). 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (US 2020/0063388) in view of Haung (CN 105625269).
	Regarding claim 6, Rodriguez teaches the method according to claim 1.
	Rodriguez does not teach wherein the step (1) further comprises protecting the edges of the formed traps.
	In a related field of endeavor, Huang teaches a three-wall sediment trap (see pg. 3) comprising protecting means (retaining walls; see pg. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the edges of the formed traps in the method of Rodriguez by incorporating protecting means (i.e. retaining walls) as disclosed by Haung because said means provide the benefit of controlling water and soil loss (Haung, see Abstract, lines 10-14). 
	Regarding claim 7, Rodriguez and Haung teach the method according to claim 6, wherein the edge protection material (Haung, i.e. material of retaining wall) is concrete, metal plate (sheet metal; Haung, see pg. 4) or engineering plastic plate. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Naka (JP 2004162309) teaches an artificial canal and method for forming deposit. 
	Ito (US 2022/0198303) teaches an environmental factor prediction device. 
	10.1 Wave Basics (see NPL) and Wave Energy and Wave Changes with Depth (see NPL). 
	Higa (USPN 4,839,051) teaches a method for treating water. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778